Title: From John Adams to Benjamin Franklin, 6 December 1780
From: Adams, John
To: Franklin, Benjamin


     
      Sir
      Amsterdam Decr. 6. 1780
     
     I congratulate you, on the Return of your Health and thank you for the Extract from Dr. Styles, which I have communicated to Mr. Searle and Mr. Dumas as you desired. Shall be happy to See, the detail of Arnolds Conduct.
     As long, as Congress and Courts Martial inflict So gentle Punishments upon flagrant Criminals, and then entrust them with Commands and Employments as if nothing had happened, So long we may expect to see Examples of Treachery, Desertion, and every other Villany. What an Instance of Bravery, and Baseness, this Man has exhibited.
     There is one Measure, however, that would Scatter more Knaves than all the Discipline of the Army, or than all Committees of Enquiry, which ever Sat. It is a civil Action. Let the united States Sue, at common Law, every Man who has abused the publick Confidence, and let a Jury determine. I warrant you, a Jury would turn many a one out of his Chariot, into the Dirt. Arnold was accused of Plunder, or Peculation rather, by the Executive Council of Pensilvania. He ought to have been sued. If he had, he would never have had a Command again.
     There are confused Rumours of Gates’s having obtained Advantages of Cornwallis, but as We have nothing from England for three or four Posts know not their origin, or Credibility.
     It is said in the Papers that M. Rochambeau, is come to Solicit for more Troops. More Troops would do no harm, that I know of, but they are not wanted. All We want is Money and ships. Men We have enough, and willing ones too. Without ships, Troops will do no good at all. Untill the Courts of France and Spain, shall see the Policy and Necessity of keeping a naval superiority in the American Seas, one little rascally Nation, will continue to make Sport of all the Nations of the Earth.
     I have the Honour to be, with great Esteem, sir your most obedient sert
     
      John Adams
     
    